Exhibit 10.4

 

 

Veridex, LLC

a Johnson and Johnson company

PO Box 4920

33 Technology Drive

2nd Floor

Warren, NJ 07059

 

December 20, 2005

 

 

Byron Hewett,

CEO Immunicon Corporation

3401 Masons Mill Road, Suite 100

Huntingdon Valley, PA 19006-3574

 

Subject:  Development, License and Supply Agreement between Immunicon
Corporation and Ortho-Clinical Diagnostics, Inc. dated August 17, 2000 as
modified.

 

Dear Byron:

 

We propose further modifying the subject Agreement by adding the following
milestone (to be 5.2.15). All other terms and conditions of the Agreement shall
remain the same. Please indicate your acceptance by signing in the appropriate
space below.

 

5.1.15 Five Hundred Thousand Dollars (US$500,000) for participation in the SWOG
0500 study (referred to as the “BRAT Study” by the Parties) in which Immunicon
participates as the central testing laboratory for conducting circulating tumor
cell testing and analysis of study patients using CellSearch reagents. Two
Hundred Fifty Thousand Dollars (US$250,000) of such total $500,000 shall be
payable to Immunicon upon the execution of a binding agreement between Immunicon
and the clinical research coordination body responsible for conducting the BRAT
Study (currently identified as SWOG); provided that such agreement establishes
that Immunicon is the central testing laboratory providing CellSave tubes for
sample collection, shipping of specimens from collection sites to Immunicon,
conducting circulating tumor cell analysis of study patients using CellSearch™
reagents according to Good Clinical Practices and providing results to the
appropriate study coordinator. The remaining Two Hundred Fifty Thousand Dollars
($250,000) of the total $500,000 shall be paid to Immunicon upon enrollment by
participating groups of more than half of the number of qualified and eligible
patients comprising the targeted study population as defined in the final BRAT
Study protocol at study initiation. The completion date for this milestone is
one year after the first patient is enrolled.

 

December 20, 2005   Page 1 of 2



--------------------------------------------------------------------------------

Veridex, LLC

 

 

  By:   /s/    Mark Myslinski     Mark Myslinski, General Manager

 

ACCEPTED AND AGREED

 

IMMUNICON CORPORATION

 

By: /s/ Byron D. Hewett

 

Name: Byron D. Hewett

 

Title: President and CEO

 

Date: December 30, 2005

 

December 20, 2005   Page 2 of 2